UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4637


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS ERECO CAMERON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00252-BO-1)


Submitted:    February 25, 2009             Decided:   March 17, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, PA, Durham, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Denise Walker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas     Ereco    Cameron        pleaded   guilty,        pursuant   to   a

plea agreement, to possession with intent to distribute more

than 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2006),    and    was    sentenced      to       210    months      of    imprisonment.

Cameron    appeals,      arguing    that        the    court    committed     error      in

imposing    his   sentence       and   the       Government      breached     the   plea

agreement.       We dismiss Cameron’s appeal in part and affirm in

part.

             Cameron     claims     that        the    district     court     committed

procedural error in imposing his sentence by failing to consider

the factors under 18 U.S.C. § 3553(a) (2006).                        However, as the

Government    contends,         Cameron’s       challenge      to   his    sentence      is

barred by the appeal waiver in his plea agreement.

             A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                      United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                      This court reviews de

novo the validity of a waiver, United States v. Brown, 232 F.3d

399, 403 (4th Cir. 2000), and will uphold a waiver of appellate

rights if the waiver is valid and the issues raised are within

the scope of the waiver.            United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).

            In this case, the language in the plea agreement is

clear and unambiguous.           Under its terms, Cameron agreed to waive

                                            2
his right to appeal the sentence imposed so long as it was not

in excess of the advisory guideline range. 1                    In addition, the

district court conducted a thorough inquiry pursuant to Fed. R.

Crim. P. 11 establishing that Cameron understood the proceedings

and the provisions of the plea agreement.                       Thus, the appeal

waiver is both valid and enforceable, and Cameron’s challenge to

his    below-guidelines        sentence    clearly     falls    within     the   broad

scope of the waiver.           We therefore dismiss Cameron’s appeal with

respect to this claim.

                 Cameron also contends that the Government violated the

terms       of    his   plea   agreement       by   referring    to    a   protected

statement during the sentencing hearing. 2                 Because Cameron did

not raise this claim before the district court, we review the

issue for plain error.           See United States v. McQueen, 108 F.3d

64, 65-66 (4th Cir. 1997).

                 Cameron’s plea agreement provided that, in accord with

U.S.       Sentencing    Guidelines   Manual        (“USSG”)    §     1B1.8   (2007),

information he provided pursuant to the cooperation provisions

       1
       Cameron’s guideline range was between 235 and 293 months
of imprisonment.
       2
       A defendant’s waiver of appellate rights cannot foreclose
an argument that the government breached its obligations under
the plea agreement.   See United States v. Cohen, 459 F.3d 490,
495 (4th Cir. 2006);   United States v. Bowe, 257 F.3d 336, 342
(4th Cir. 2001). Accordingly, the Government properly does not
seek to enforce Cameron’s appeal waiver as to this claim.



                                           3
of   his    plea   agreement      would   not   be    used    in   determining   the

applicable guideline range.               This provision was not violated.

Cameron’s       offense   level    of     thirty-two    was    based    on   a   drug

quantity of 5.5 kilograms, consistent with Cameron’s stipulation

in the plea agreement that the relevant quantity of cocaine was

between five and fifteen kilograms.

                While USSG § 1B1.8 does not permit the use of self-

incriminating       information      provided     pursuant     to   a   cooperation

agreement to be used in the calculation of the guideline range,

the provision “shall not be applied to restrict the use of the

information . . . in determining whether, or to what extent, a

downward departure from the guidelines is warranted pursuant to

a government motion under § 5K1.1.”                   USSG § 1B1.8(b)(5).          In

this case, the court considered Cameron’s protected statement

only   in       addressing   the     Government’s      substantial       assistance

motion,     a    permissible   use      under   the    guideline.        Therefore,

Cameron cannot establish error, plain or otherwise.

                Accordingly, we dismiss Cameron’s appeal in part and

affirm in part.        In addition, because Cameron is represented by

counsel, we deny his motion to file a pro se supplemental brief.

See Fed. R. App. P. 28(a), (c).                We dispense with oral argument

because the facts and legal contentions are adequately presented




                                           4
in the written materials before the court and argument would not

aid the decisional process.

                                              DISMISSED IN PART;
                                                AFFIRMED IN PART




                               5